In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the Town Board of the Town of Orangetown, dated January 26, 2004, promoting the nonparty, Donald Butterworth, to the position of police lieutenant, and to compel the promotion of the petitioner to the position, the petitioner appeals from a judgment of the Supreme Court, Rockland County (Nelson, J.), dated August 4, 2004, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Town Board’s determination to appoint someone other than the petitioner to the position of police lieutenant was not arbitrary and capricious and had a rational basis (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222 [1974]). Crane, J.P., Rivera, Fisher and Dillon, JJ., concur.